DETAILED ACTION

The Office dated 04/21/2021 has been replaced by the present Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1:  Claims 1-18 drawn to allocating digital data processing system resources for tasks and often including deciding how best to use the available resources to get the job done, classified in G06F/50.
Group 2: Claims 19-20, drawn to provide for setup of an application session, classified in H04L67/141.              
The inventions are distinct, each from the other because of the following reasons:
the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instance case, invention of group 1 drawn to managing processes by collecting, listing, and storing jobs for later  drawn to provide for setup of an application session classified in H04L67/141. The inventions as claimed in group 1 and 2 are either not capable of use together or can have a materially different design, mode of operation, function, or effect and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because on or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement be 
The election of an invention may be made with or without traverse. To reverse a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Applicant’s election without traverse of group 1, claims 1-18 in a telephonic interview on 05/04/2021. Affirmation of this election must be made by applicant in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 201/20179744 A1) in view of Bobde ( US 2003/0217099 A1).
As to claim 1, Sullivan teaches a method for handling expiration of a session associated with processing threads (the server component can receive a notification that an application page in a first client-side browser window has been unloaded/destroyed. In response, the server component can associate the first window with an expiration time and can add the first window to an "expiration" list of windows that are potentially inactive (i.e., closed or no longer being used to accessing the application), paragraphs [07]-[08]), the method comprising:

responsive to detecting the expiration of the expired session, removing a session identifier associated with the expired session from an active set and adding the session identifier to an expired set (If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still being used to accessing the application) and remove it from the list… adding, by the server computer system, the first window to a second list of windows, paragraphs [6-10]);
freeing one or more computing resources associated with the expired session (If the time of the request is later than the expiration time, the server component can identify the first window as inactive and free all resources associated with the first window, paragraphs [6]-[8]); 
maintaining a running set associated with the expired session (The active list can be stored as part of the user session associated with the browser, paragraphs [54]-[55]; application server 110 can determine whether all of the windows in the active list are now in the expiration list, paragraph [57]);
 maintaining a removal set associated with the expired session (server component can associate the first window with an expiration time and can add the first window to an "expiration" list of windows that are potentially inactive (i.e., closed or no longer being used to accessing the application), paragraphs [7]-[8]; identifying the 
determining whether the running set and removal set are empty (when the computing device receives the empty notification message from another computing device (event 200), it generates a new subscription message directed towards the device that transmitted the empty notification, paragraph [46]); and 
Sullivan does not teach responsive to determining the running set and removal set are empty, removing the session identifier associated with the expired session from the expired set, thereby handling expiration of the expired session. However, Bobde teaches responsive to determining the running set and removal set are empty, removing the session identifier associated with the expired session from the expired set, thereby handling expiration of the expired session (when the computing device receives the empty notification message from another computing device (event 200), it generates a new subscription message directed towards the device that transmitted the empty notification , paragraph [46]; the SIP stack of the deregistered device 332 also deletes its sessions with the second and third computing devices 336 and 338. The presence user agent 348 operating upon the client device 332 is then notified that the first client computing device 332 is no longer registered with the server 330. The watching devices--computing devices 336 and 338 receive an empty notification (e.g., SIP NOTIFY: 0) message on their active sessions, which prompts them to delete their existing presence sessions and establish new ones, paragraph [59]).

 delete their existing presence sessions and establish new ones .

As to claim 2, Suliavan teaches wherein a current session detects the expiration of the expired session (receiving, by the server computer system, a notification from the web browser that an application page displayed in a first window in the first list has been unloaded; associating, by the server computer system, the first window with an expiration time, [008]).

As to claim 5, Suliavan teaches wherein the running set associated with a session includes tasks that are currently being executed by the session (application server 110 can maintain an "active" list of browser windows that are open in web browser, paragraphs []; the server component can associate the first window with an expiration time and can add the first window to an "expiration" list of windows, paragraphs [54-55]).

As to claim 6, Suliavan teaches wherein the removal set associated with a session includes tasks that are waiting to be removed from execution by the session (If expiration list, application server 110 can perform special processing to determine whether to free user session-level resources, paragraph [57]; If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still being used to accessing the application) and remove it from the list, paragraph [32]; application server 110 can determine that an application page in the last remaining browser window for a user session (i.e., the last window in the active list) has been unloaded/destroyed. In one set of embodiments, this can be accomplished by comparing the set of windows in the active list and the expiration list are the same, paragraphs [63]-[67]).

As to claim 7, Suliavan teaches wherein an active set includes a grouping of one or more sessions that are currently executing tasks (processing the request , paragraph [4]; In one set of embodiments, the entry for each window in the active list can include the window's identifier and an indication of the current page being displayed in the window, paragraphs [54]-[56]; Application server 110 can also update the window's entry in the active list with the latest URL included in the received request…, paragraph [55]-[62]; application server 110 can include a web server component 112 configured to receive Hypertext Transfer Protocol (HTTP) requests from browser 106 of client 102 and to pass those requests to application server 110 and/or application 114 for processing, paragraphs [32]-[38]).

first window to an "expiration" list of windows that are potentially inactive, paragraphs [30-36]; determining, by the server computer system, that the last remaining window in the first list has been unloaded; and modifying, by the server computer system, the session timeout variable from the first time period to a second time period shorter than the first time period, claims 1-8).

As to claim 9, Bobde  teaches wherein the active set, the expired set, the running set or the removal set is formatted as a stack or a queue (its SIP stack its registration entries, paragraphs [57]-[62]) .

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 201/20179744 A1) in view of Loy (US 2002/0059309 A1).
As to claim 11, Sullivan teaches a method for handling expiration of a current session belonging to a cluster of sessions, comprising:
with the current session (application server 110 can employ special processing to detect when the last remaining browser window for a user session has been inactivated/closed, [62]-[67]):
detecting the expiration of the current session (application server 110 can employ special processing to detect when the last remaining browser window for a user session has been inactivated/closed, [62]-[67]);
server component can associate the first window with an expiration time paragraphs [32]-[36).

	Sullivan does not teach reentering the current session into the cluster of sessions as a new session. However, Loy teaches reentering the current session into the cluster of sessions as a new session (the SM generates a session ID, adds the session to its list of all sessions in the cluster, paragraphs [63]-[72]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of reentering the current session into the cluster of sessions as a new session as taught by Loy into Sullivan to efficient managed by the session node by allowing reentering the current session into the cluster of sessions as a new session.

As to claim 12, Sullivan teaches the current session is managed by a node manager (the server component can associate the first window with an expiration time, paragraphs [32-[36]);

As to claim 13, Sullivan teaches upon detecting the expiration of the current session, the node manager is ejected from the cluster of sessions (If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still … adding, by the server computer system, the first window to a second list of windows, paragraphs [6-10]).

As to claim 14, Sullivan teaches with the current session:
maintaining a running set (application server 110 can determine whether all of the windows in the active list are now in the expiration list, paragraph [57]); and a removal set (server component can associate the first window with an expiration time and can add the first window to an "expiration" list of windows that are potentially inactive (i.e., closed or no longer being used to accessing the application), paragraphs [7]-[8]; identifying the window as being inactive comprises removing the window from the first list and the second list; and freeing resources associated with the window, claims 12-14).

As to claim 15, Sullivan teaches
wherein the running set associated with a session is a grouping of tasks that are currently being executed by the session (application server 110 can determine whether all of the windows in the active list are now in the expiration list, paragraph [57]; ]; the server component can associate the first window with an expiration time, paragraphs [32]-[36]);.

As to claim 16, Sullivan teaches the removal set associated with a session includes tasks that are waiting to be removed from execution by the session (If all of the expiration list, application server 110 can perform special processing to determine whether to free user session-level resources, paragraph [57];If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still being used to accessing the application) and remove it from the list, paragraph [32]; application server 110 can determine whether all of the windows in the active list are now in the expiration list, paragraph [57]; The active list can be stored as part of the user session associated with the browser, paragraphs [55]).

As to claim 17, Sullivan teaches one or both of the running set and removal set are formatted as a stack or a queue, (its SIP stack its registration entries, paragraphs [57]-[62]) .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 201/20179744 A1) in view of ) in view of Loy (US 2002/0059309 A1) further in view of RAMACHANDRAN (US 2012/0137375 A1).
As to claim 18, Sullivan and Loy do not teach the expiration of the session is caused by network partition. However, RAMACHANDRAN expiration of the session is caused by network partition (so the public key for a host 50 can be used to prove the labeler's identity and to securely establish an expirable session key for use between the labeler 125 and enterprise services (e.g., label repository 128, capability database 430, authentication service and taint management console 445, paragraphs [110]-[112]).

.

Allowable Subject Matter
Claims 3, 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closes prior art discloses US 2003/0217099 A1 discloses the deregistration message is a notification message, such as SIP NOTIFY, that is sent by the server 330 to the first computing device 332 via the registration session of that device. This NOTIFY message indicates its Call-ID as the REGISTER message that the first computing device 332 previously sent to the server 330 when it registered…  the server 330 first checks its to see if the entry to be deleted is the device that is currently acting as the presence agent for the first user 331. If the entry to be deleted, or un-registered, is that of the device currently acting as presence agent for the first user 331, the server sends an `Existing-PA-LoggedOff` message to all the other contacts registered for this user.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims …. wherein maintaining a running set comprises: until the running set is empty: removing a task 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195